Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 01/07/2020. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-17, a hot water supply system, a server which controls, based on a request from a mobile terminal device, a hot water supply device which is connected to an external communication network via a communication repeater and a non-transitory computer readable recording medium storing a program which makes a control portion of a mobile terminal device execute a function for remotely controlling a hot water supply device, wherein the program, comprising: a server which is connected to the external communication network and controls the hot water supply device based on a request from a mobile terminal device; wherein the server obtains, in pairing processing of associating the mobile terminal device which remotely controls the hot water supply device with the hot water supply device, identification information of the communication repeater to which the mobile terminal device is connected, and stores the identification information in a storage portion along with pairing information, and performs control to determine conditions of the remote control based on whether the identification information of the communication repeater stored in the storage portion in association with the hot water supply device being a remote control destination matches identification information of a communication repeater received from the mobile terminal device in the communication, when the communication of the remote control to the hot water supply device is received from the mobile terminal device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119